Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Yi et al. (US 20150358094 A1) discloses performing a measurement in a wireless communication system is provided. A wireless device determines information about a measurement type, the measurement type indicating one of a first measurement object and a second measurement object and performs measurement using a measurement signal at subframe(s) configured in the measurement object indicated by the measurement type. The measurement signal includes one of a discovery signal, a measurement reference signal (MRS) and a cell-common RS (CRS).  Yi does not explicitly disclose an integrated circuit comprising: circuitry, which, in operation, controls: receiving control information indicating subframes to be used in measuring discovery signals; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) by using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is larger than a number of second resource elements used for measuring the RSRP. Accordingly claims 1-6 are allowed.


Allowable Subject Matter
Claims 1-6 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        DETAILED ACTION